           Case 1:18-cv-11898-VSB Document 10 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 NEW YORK CITY TRANSIT                                     :                                  6/16/2020
 AUTHORITY,                                                :
                                                           :
                                         Plaintiff,        :
                                                           :                  18-CV-11898 (VSB)
                            -against-                      :
                                                           :                        ORDER
 WESTFIELD FULTON CENTER LLC,                              :
                                                           :
                                          Defendant. :
 -------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        On January 16, 2019, I stayed this action pending resolution of an arbitration proceeding

to be commenced by Plaintiff New York City Transit Authority against Defendant Westfield

Fulton Center LLC. (Doc. 9.) I also directed the parties to file a joint status letter following the

conclusion of the proposed arbitration. (Id.) Accordingly, it is hereby:

        ORDERED that within thirty (30) days of this Order, the parties shall submit a joint letter

updating the Court on the status of the proposed arbitration in this case.

SO ORDERED.

 Dated:      June 16, 2020
             New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
